           Case 1:19-vv-01220-UNJ Document 18 Filed 12/30/19 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1220V
                                         UNPUBLISHED


    JOSHUA MONNENS and ELISABETH                              Chief Special Master Corcoran
    MONNENS, on behalf of R.M., a minor
    child,                                                    Filed: November 21, 2019

                         Petitioners,                         Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Rotavirus Vaccine;
    SECRETARY OF HEALTH AND                                   Intussusception
    HUMAN SERVICES,

                        Respondent.


Glynn Weldon Gilcrease, Jr., Law Office of Glynn W. Gilcrease, Jr., PC, Tempe, AZ, for
petitioner.

Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                                     RULING ON ENTITLEMENT1

       On August 16, 2019, Joshua and Elisabeth Monnens filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”), on behalf of their minor child, R.M. Petitioners
allege that R.M. suffered from an intussusception as a result of receiving a rotavirus
vaccination on June 11, 2018. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioners have 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:19-vv-01220-UNJ Document 18 Filed 12/30/19 Page 2 of 2




        On November 20, 2019, Respondent filed his Rule 4(c) report in which he
concedes that Petitioners are entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent states that “[P]etitioners are entitled to a
presumption of causation because R.M.’s intussusception meets the criteria of the
Vaccine Injury Table. Id. at 4. Respondent further agrees that “[P]etitioners have
satisfied all legal prerequisites for compensation under the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioners are entitled to compensation.

IT IS SO ORDERED.

                                 s/Brian H. Corcoran
                                 Brian H. Corcoran
                                 Chief Special Master




                                           2
